Citation Nr: 0933209	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
September 1975.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied service 
connection for diabetes mellitus.  

The Veteran testified at a January 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO/Appeals Management 
Center (AMC) for further development in March 2008.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claim was remanded in March 2008 so that the RO/AMC could 
verify the Veteran's claimed exposure to an herbicide agent 
with VA's Compensation and Pension (C&P) Service.  If a 
negative response was received from the C&P Service, the 
RO/AMC was directed to submit a request to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
verification of the Veteran's alleged exposure to herbicides.  

A September 2008 response from the C&P Policy Staff shows 
that a review of the Department of Defense (DoD) listing of 
herbicide use and test sites outside of Vietnam failed to 
confirm the Veteran's claimed exposure to herbicides in 
Thailand.  The C&P Service stated that the RO should refer 
the case to the JSRRC for verification of the Veteran's 
alleged exposure to herbicides, noting that the RO should 
provide the JSRRC with the Veteran's military unit, location, 
dates at the location, and military occupation as shown by 
his service personnel records.  

The Veteran's case has not been referred to the JSRRC for 
verification of his claimed exposure to herbicides.  A remand 
is therefore required prior to review by the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should submit a request 
to the JSRRC for verification of the 
Veteran's claimed exposure to 
herbicides.  The RO should provide the 
JSRRC with the Veteran's military unit, 
location, dates at the location, 
military occupation, and any other 
relevant information as shown by his 
service personnel records.

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
